Exhibit 10.1
 


 
[barnesnoblelogo.jpg]
 
 
November 17, 2016




Mr. Demos Parneros
122 Fifth Avenue
New York, NY 10011


Dear Mr. Parneros:


This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your employment as Chief Operating Officer of Barnes &
Noble, Inc. (the “Company”).


Accordingly, we are pleased to agree as follows:
 
1.            Duties.  You agree to be Chief Operating Officer of the Company
for the term of this Agreement.  In this capacity, you shall perform such duties
and have such responsibilities as are typically associated with the office of
Chief Operating Officer, including such duties and responsibilities as are
prescribed by the Board of Directors of the Company (the “Board”) consistent
with the office of Chief Operating Officer.  You shall report to the Company’s
Executive Chairman.  While you are the Company’s employee, you agree to devote
your full business time and attention to the performance of your duties and
responsibilities hereunder; provided, however, that you may continue to serve on
the boards of KeyCorp and Modell’s Sporting Goods on which you serve as of the
date of this Agreement and may serve on the boards of such other entities as the
Board may approve following the date of this Agreement.


2.            Term.  (a)  The initial term of this Agreement shall be for a
period beginning on November 21, 2016 (the “Effective Date”) and ending on the
third anniversary of the Effective Date or, if earlier, the termination of your
employment in accordance with the provisions set forth below.  On the third
anniversary of the Effective Date and each anniversary thereafter (each such
anniversary, a “Renewal Date”), the term of this Agreement shall automatically
extend for an additional period of one year, unless your employment has earlier
terminated or either party hereto has given the other party written notice of
non-renewal at least 90 days prior to the immediately succeeding Renewal Date.
The first three-year period of the term of this Agreement shall be the “Initial
Term” and each one-year period commencing on the first Renewal Date shall be a
“Renewal Term”.  In the event that either party has given written notice of
non-renewal, and your employment with the Company continues after the expiration
of the Initial Term or any Renewal Term, such post-expiration employment shall
be “at-will” and either party may terminate such employment with or without
notice and for any reason or no reason.


(b)            Your employment hereunder shall terminate upon your death and may
be terminated by the Company upon written notice to you following your
Disability (as defined below).  Your employment hereunder may also be terminated
by the Company immediately for Cause (as defined below) or following two weeks’
written notice to you for any other reason (unless the Company elects a shorter
notice period by paying your salary in lieu of such notice).  Your employment
hereunder may also be terminated by you following written notice to the Company
of your intention to resign with or without Good Reason (as defined below);
provided that a resignation for Good Reason shall comply with Section 2(c)(iv). 
If, as of the date of termination of your employment for any reason, you are a
member of the Board or the board of directors of any of the Company’s
affiliates, or hold any other position with the Company or its affiliates, you
shall automatically be deemed to have resigned from all such positions as of
such date.  You agree to execute such documents and take such other actions as
the Company may request to reflect such resignation.


(c)            For purposes of this Agreement:
 
 
1

--------------------------------------------------------------------------------


 
(i)            “Cause” means (A) your indictment, entry of a plea of nolo
contendere or conviction by a court of competent jurisdiction with respect to
any crime or violation of law involving fraud or dishonesty or any felony (or
equivalent crime in a non-U.S. jurisdiction); (B) any gross negligence,
intentional acts or intentional omissions by you that constitute fraud,
dishonesty, embezzlement, misappropriation, moral turpitude or other 
intentional misconduct in connection with the performance of your employment
duties and responsibilities that  is injurious to the Company or its business or
reputation; (C) your abuse of or dependency on alcohol or drugs (illicit or
otherwise) that adversely affects your job performance; (D) your willful failure
or refusal to properly perform the duties, responsibilities or obligations of
your employment for reasons other than Disability or authorized leave, or to
properly perform or follow any lawful direction by the Company; or (E) your
material breach of this Agreement or of any other contractual duty to, written
policy of, or written agreement with the Company;.


(ii)            “Disability” shall mean a written determination by a majority of
three physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties as Chief Operating Officer
under this Agreement, and that such disability can reasonably be expected to
continue for a period of six consecutive months or for shorter periods
aggregating 180 days in any 12-month period.


(iii)            “Good Reason” shall mean the occurrence of one or more of the
following events without your written consent:  (A) there shall have been a
material diminution of your authority, duties, responsibilities or reporting
relationship as described in Section 1; (B) there shall have been an involuntary
reduction in your Annual Base Salary (as defined below) in effect pursuant to
Section 3.1 or a greater than 25% involuntary reduction in your annual target
bonus pursuant to Section 3.2; (C) the principal executive offices of the
Company shall be relocated to a location more than 50 miles from New York City;
or (D) the Company fails to make material payments to you as required by this
Agreement.


(iv)            You shall be deemed to terminate employment for Good Reason only
if (A) you provide the Company with written notice of Good Reason, including a
reasonable explanation of the condition alleged to give rise to Good Reason,
within a period not to exceed 90 days after the existence of the condition
alleged to give rise to Good Reason, (B) the Company fails to remedy the
condition within 30 days of such notice and (C) your termination is within six
months following the existence of the condition alleged to give rise to Good
Reason.


3.            Compensation.


3.1            Annual Base Salary.  During the Initial Term and any Renewal
Term, the Company shall pay you, for all services you perform hereunder, an
annual base salary of U.S. $900,000, or such higher amount as the Compensation
Committee of the Board (the “Compensation Committee”) may determine, payable in
accordance with the Company’s payroll schedule applicable to executive officers
of the Company (“Annual Base Salary”).


3.2            Bonus Compensation.  Beginning with fiscal year 2018, during the
Initial Term and any Renewal Term, the Company shall make you eligible for
annual bonus compensation, as determined by the Compensation Committee, with an
annual target amount of not less than 100% of your Annual Base Salary, which
shall be paid in accordance with and subject to the terms and conditions of such
incentive or compensation plan or arrangement specified by the Compensation
Committee.  With respect to the remainder of fiscal year 2017, you will receive
a one-time guaranteed  annual bonus in the amount of U.S. $450,000 (the “2017
Bonus”), which shall be paid in accordance with and subject to the terms and
conditions of such incentive or compensation plan or arrangement specified by
the Compensation Committee.


3.3            Employee Benefits.  During the Initial Term and any Renewal Term,
you shall be eligible to participate in and receive any benefits to which you
are entitled under the employee benefit plans or policies that the Company
provides for its employees generally, as well as any employee benefit plans or
policies that the Company provides for its executive officers generally.
 
 
2

--------------------------------------------------------------------------------


 
3.4            Expenses.  During the Initial Term and any Renewal Term, the
Company shall reimburse you for all expenses incurred by you in the performance
of your duties and responsibilities under this Agreement, including
entertainment and travel expenses, in accordance with the policies and
procedures established by the Compensation Committee.


3.5            Equity Awards.  During fiscal year 2017, you shall be granted
Company equity awards or equity-based awards with an aggregate grant date value
equal to 75% of your Annual Base Salary (for fiscal year 2017, such grant date
value shall be based on the closing price per share of the Company on the
Effective Date).  During each subsequent fiscal year and at the same time as
other executive officers of the Company, you shall be granted Company equity
awards or equity-based awards with an aggregate grant date value equal to 150%
of your Annual Base Salary.  Such equity awards or equity-based awards will be
subject to the terms and conditions of the Company’s Amended and Restated 2009
Incentive Plan or any successor plan (the “Plan”) and the Company’s award
agreements.


3.6            Car Allowance.  During the Initial Term and any Renewal Term, the
Company shall pay you in cash a monthly car allowance of U.S. $1,500, or such
higher amount as may be determined by the Compensation Committee.


3.7            Life and Disability Insurance.  During the Initial Term and any
Renewal Term, the Company shall obtain in your name (a) a life insurance policy
providing for a death benefit of U.S. $1,000,000 payable to any beneficiary or
beneficiaries named by you and (b) a disability insurance policy providing for
monthly payments to you of U.S. $12,800, during the period of any disability
until the earlier of your attaining age 65 or death; provided that the term
“disability” in any such disability insurance policy shall be defined in a
manner consistent with the definition in Section 2(c)(ii).  During the Initial
Term and the Renewal Term, the Company shall pay all premiums due on such
policies.


3.8            Sign-on Bonus.  The Company shall pay you a sign-on bonus of U.S.
$600,000, promptly following the Effective Date, but in no event more than 30
days following the Effective Date, which can be used to defray the costs of
relocation and other expenses.


3.9            Severance.  (a) In the event that, during the Initial Term or any
Renewal Term, (1) your employment is terminated by the Company without Cause or
by non-renewal of this Agreement or (2) you voluntarily terminate your
employment for Good Reason, the Company shall pay you an amount equal to one
times the sum of (i) your then Annual Base Salary, (ii) the average of the
annual bonuses actually paid or payable to you with respect to the three
completed fiscal years (beginning on May 1, 2016) preceding the date of your
termination of employment (or such lesser number of completed fiscal years
beginning on May 1, 2016 and ending on the date of your termination of
employment) and (iii) the aggregate annual dollar amount of the payments made or
to be made to you or on your behalf for purposes of providing you with the
benefits set forth in Sections 3.3, 3.6 and 3.7 above, less all applicable
withholding and other applicable taxes and deductions (“Severance Amount”);
provided that (x) you execute and deliver to the Company, and do not revoke, a
release of all claims against the Company substantially in the form attached
hereto as Exhibit A (“Release”) and (y) you have not materially breached as of
the date of such termination any provisions of this Agreement. If your
employment terminates on or before April 29, 2017, the amount determined under
clause (ii) above for purposes of calculating the Severance Amount shall be
equal to the 2017 Bonus.  The Company’s obligation to make such payment shall be
cancelled upon the occurrence of any material breach of any provisions of this
Agreement , and, in the event such payment has already been made, you shall
repay to the Company such payment within 30 days after demand therefrom.  The
Severance Amount shall be paid in cash in a single lump sum on the later of (1)
the first day of the month following the month in which such termination occurs
and (2) the date the Revocation Period (as defined in the Release) has expired. 
Notwithstanding anything in this paragraph to the contrary, if a Release is not
executed and delivered to the Company within 60 days of such termination of
employment (or if such Release is revoked in accordance with its terms), the
Severance Amount shall not be paid.  Upon the termination of your employment
hereunder for Cause or by your death or Disability, or by your voluntary
termination of your employment hereunder without Good Reason, you shall be
entitled only to the payment of such installments of your Annual Base Salary
that have been earned through the date of such expiration and/or termination.
 
 
3

--------------------------------------------------------------------------------


 
3.10            Change of Control Payments.  (a)  If at any time during the
Initial Term and any Renewal Term (i) there is a Change of Control (as defined
below) and (ii) your employment is terminated by the Company by non-renewal of
this Agreement or without Cause or you voluntarily terminate your employment for
Good Reason, in either case, within two years following the Change of Control,
then the Company shall pay you an amount equal to two times the sum of (x) your
then Annual Base Salary, (y) the average of the annual bonuses actually paid or
payable to you with respect to the three completed fiscal years (beginning on
May 1, 2016) preceding the date of your termination of employment (or such
lesser number of completed fiscal years beginning on May 1, 2016 and ending on
the date of your termination of employment) and (z) the aggregate annual dollar
amount of the payments made or to be made by the Company for purposes of
providing you with the benefits set forth in Sections 3.3, 3.6 and 3.7 above,
less all applicable withholding and other applicable taxes and deductions
(“Change of Control Amount”).  If your employment terminates on or before April
29, 2017, the amount determined under clause (ii) above for purposes of
calculating the Change of Control Amount shall be equal to the 2017 Bonus.  The
Change of Control Amount shall be paid to you in cash in a single lump sum
within 30 days after the date your employment terminates.  In the event that it
is determined that the aggregate amount of the payments and benefits that could
be considered “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (collectively, with the regulations
and other guidance promulgated thereunder, the “Code”; and such payments and
benefits, the “Parachute Payments”) that, but for this Section 3.10 would be
payable to you under this Agreement or any other plan, policy or arrangement of
the Company, exceeds the greatest amount of Parachute Payments that could be
paid to you without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the aggregate amount of
Parachute Payments payable to you shall not exceed the amount that produces the
greatest after-tax benefit to you after taking into account any Excise Tax to be
payable by you.  Any reduction in Parachute Payments pursuant to the immediately
preceding sentence shall be made in the following order:  (1) cash payments that
do not constitute deferred compensation within the meaning of Section 409A of
the Code, (2) welfare or in-kind benefits, (3) equity compensation awards and
(4) cash payments that do constitute deferred compensation within the meaning of
Section 409A of the Code, in each case, such reductions shall be made in the
manner that maximizes the present value to you of all such payments.  Subject to
the Section 280G limitation referred to above, to the extent that you are not
fully vested in any retirement benefits from any tax-qualified or non
tax-qualified pension, profit-sharing or other retirement plan or program
maintained by the Company and your employment terminates in the circumstances
contemplated by this Section 3.10(a), the Company shall pay directly to you
within 30 days after the date on which your employment terminates the difference
between the amounts that would have been paid to you had you been fully vested
on the date that your employment terminates and the amounts actually paid or
payable to you pursuant to such plans or programs.  The amounts payable to you
under this Section 3.10(a) shall be in lieu of any amounts payable to you under
Section 3.9 above.


(b)            As used herein, “Change of Control” shall have the meaning set
forth in the Plan, as in effect as of the date hereof.


4.            Non-Competition and Confidential Information.


4.1            Non-Competition.  As consideration for the Company’s agreements
hereunder (including the Company making you eligible for severance pursuant to
Sections 3.9 and 3.10), you agree that during the Initial Term and any Renewal
Term and for a period of one year after the termination for any reason of your
employment, you shall not, directly or indirectly, (a) employ or retain, or
induce or cause any other person or entity to employ or retain, any person who
is, or who at any time in the twelve-month period prior to such time had been,
employed or retained by the Company or any of its subsidiaries or affiliates; or
(b) provide services, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, to any Competing Business (as
defined below); provided, however, that you may provide services to a Competing
Business (other than Amazon.com, Inc. and its subsidiaries and affiliates and
their respective successors (collectively, “Amazon”)) that is engaged in one or
more businesses other than the Business Area (as defined below) but only to the
extent that you do not provide services, directly or indirectly, to the segment
of such Competing Business that is engaged in the Business Area.  For purposes
of this Agreement, the term “Competing Business” shall mean (i) Amazon or (ii)
any person, corporation or other entity engaged in the Business Area.  For
purposes of this Agreement, the term “Business Area” shall mean the sale,
distribution or attempted sale or distribution of books, textbooks, periodicals,
newspapers, digital or audio versions of any of the foregoing or e-reading
devices and related software, and which, for the avoidance of doubt, does not
include multi-channel distribution of video content via cable, satellite or
internet.  Notwithstanding the foregoing, the restrictions of this Section 4.1
shall not apply to the placement of general advertisements or the use of general
search firm services with respect to a particular geographic area, but which are
not targeted, directly or indirectly, towards employees of the Company or any of
its subsidiaries.
 
 
4

--------------------------------------------------------------------------------


 
4.2            Ownership of Other Securities.  Nothing in Section 4.1 shall be
construed as denying you the right to own securities of any corporation listed
on a national securities exchange or quoted in the NASDAQ System in an amount up
to 5% of the outstanding number of such securities.


4.3            Confidential Information.  (a)  You shall use best efforts and
diligence both during and after any employment with the Company, regardless of
how, when or why such employment ends, to protect the confidential, trade secret
and/or proprietary character of all Confidential Information and Trade Secret
Information (as defined below).  You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company.  For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, information that is either developed by you (alone or
with others) or to which you shall have had access during any employment with
the Company.  Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes confidential information that is learned
or acquired by the Company from others with whom the Company has a business
relationship in which, and as a result of which, such information is revealed to
the Company.  For purposes of this Agreement, “Trade Secret Information” shall
mean all information, regardless of the form or medium in which it is or was
created, stored, reflected or preserved, that is not commonly known by or
generally available to the public and that:  (i) derives or creates economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  The Company’s Trade
Secret Information may include, but is not limited to, all confidential
information relating to or reflecting the Company’s research and development
plans and activities; compilations of data; product plans; sales, marketing and
business plans and strategies; pricing, price lists, pricing methodologies and
profit margins; current and planned incentive, recognition and rewards programs
and services; personnel; inventions, concepts, ideas, designs and formulae;
current, past and prospective customer lists; current, past and anticipated
customer needs, preferences and requirements; market studies; computer software
and programs (including object code and source code); and computer and database
technologies, systems, structures and architectures.  You understand that
Confidential Information and/or Trade Secret Information may or may not be
labeled as such, and you shall treat all information that appears to be
Confidential Information and/or Trade Secret Information as confidential unless
otherwise informed or authorized by the Company.  Nothing in this Agreement
shall be construed to mean that Company owns any intellectual property or ideas
that were conceived by you before you commenced employment with the Company and
which you have previously disclosed to the Company.  Subject to Section 4.3(b),
nothing in this Section 4.3(a) shall prevent you from complying with a valid
legal requirement (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information or Trade Secret Information.


(b)            You agree that both during and after any employment with the
Company, regardless of how, when or why such employment ends, if you are legally
required (whether by oral questions, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information or Trade Secret Information, you shall
promptly notify the Company of such request or requirement so that the Company
may seek to avoid or minimize the required disclosure and/or to obtain an
appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company to waive compliance with the provisions of this
Section 4.3.  Thereafter, you shall use reasonable efforts, in cooperation with
the Company or otherwise, to avoid or minimize the required disclosure and/or to
obtain such protective order or other relief.  If, in the absence of a
protective order or the receipt of a waiver hereunder, you are compelled to
disclose the Confidential Information or Trade Secret Information or else stand
liable for contempt or suffer other sanction, censure or penalty, you shall
disclose only so much of the Confidential Information or Trade Secret
Information to the party compelling disclosure as you believe in good faith on
the basis of advice of counsel is required by law, and you shall give the
Company prior notice of the Confidential Information or Trade Secret Information
you believe you are required to disclose.  The Company shall reimburse any
reasonable legal fees and related expenses you incur in order to comply with
this Section 4.3(b).  Notwithstanding the foregoing or any other arrangement
with the Company that relates to the unauthorized use or disclosure of trade
secrets, pursuant to Section 7 of the Defend Trade Secrets Act of 2016, you
understand that: you cannot be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law.  You also cannot be
held criminally or civilly liable under any Federal or State trade secret law
for such disclosures made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.
 
 
5

--------------------------------------------------------------------------------


 
(c)            You shall use reasonable best efforts and diligence during your
employment with the Company, to protect the confidential, trade secret and/or
proprietary character of all Prior Employer Confidential Information and Prior
Employer Trade Secret Information (as defined below).  You shall not, directly
or indirectly, use (for your benefit or for the benefit of any other person) or
disclose any Prior Employer Confidential Information or Prior Employer Trade
Secret Information, for so long as it shall remain proprietary or protectable. 
For purposes of this Agreement, “Prior Employer Confidential Information” shall
mean all confidential information of any prior employer, regardless of the form
or medium in which it is or was created, stored, reflected or preserved,
information that is either developed by you (alone or with others) or to which
you shall have had access during any employment with any prior employer.  For
purposes of this Agreement, “Prior Employer Trade Secret Information” shall mean
all information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that you shall have had access during any employment
with any prior employer that:  (i) derives or creates economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.


4.4            Inventions.  You shall promptly disclose and provide to the
Company, any original works of authorship, designs, formulas, processes,
improvements, compositions of matter, computer software programs, data,
information or databases, methods, procedures or other inventions, developments
or improvements of any kind that you conceive, originate, develop, improve,
modify and/or create, solely or jointly with others, during the period of your
employment, or as a result of such employment (collectively, “Inventions”), and
whether or not any such Inventions also may be included within “Confidential
Information” or “Trade Secret Information” (as defined under this Agreement), or
are patentable, copyrightable or protectable as trade secrets.  You acknowledge
and agree that the Company is and shall be the exclusive owner of all rights,
title and interest in and to the Inventions and, specifically, that any
copyrightable works prepared by you within the scope of your employment are
“works for hire” under the Copyright Act, that such “works for hire” are
Inventions and that the Company shall be considered the author and owner of such
copyrightable works.  In the event that any Invention is deemed not to be a
“work for hire”, or in the event that you should, by operation of law, be deemed
to be entitled to retain any rights, title or interest in and to any Invention,
you hereby irrevocably waive all rights, title and interest and assign to the
Company, without any further consideration and regardless of any use by the
Company of any such Inventions, all rights, title and interest, if any, in and
to such Invention.  You agree that the Company, as the owner of all Inventions,
has the full and complete right to prepare and create derivative works based
upon the Inventions and to use, reproduce, publish, print, copy, market,
advertise, distribute, transfer, sell, publicly perform and publicly display and
otherwise exploit by all means now known or later developed, such Inventions and
derivative works anywhere throughout the world and at any time during or after
your employment hereunder or otherwise.


4.5            Return of Information.  You shall promptly deliver to the
Company, upon the termination for any reason of your employment, or at any other
time at the Company’s request, without retaining any copies, all documents,
information and other material in your possession or control containing,
reflecting and/or relating, directly or indirectly, to any Confidential
Information and/or Trade Secret Information.


4.6            Cooperation.  You agree that both during and after any employment
with the Company, regardless of how, when or why such employment ends, you shall
provide reasonable cooperation to the Company and its affiliates in connection
with any pending or future lawsuit, arbitration, or proceeding between the
Company and/or any affiliate and any third party, any pending or future
regulatory or governmental inquiry or investigation concerning the Company
and/or any affiliate and any other legal, internal or business matters of or
concerning the Company and/or any affiliate.  Such cooperation shall include
meeting with and providing information to the Company, any affiliate and/or
their respective attorneys, auditors or other representatives as reasonably
requested by the Company.  The Company shall reimburse any reasonable legal fees
and related expenses you incur in order to comply with this Section 4.6.
 
 
6

--------------------------------------------------------------------------------


 
4.7            Non-Disparagement.  During and after any employment with the
Company, regardless of how, when or why such employment ends, (a) you shall not
make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or its subsidiaries or affiliates, any of their clients or
businesses or any of their current or former officers, directors, employees or
shareholders and (b) Company Parties (as defined below) shall not make, either
directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning you;
provided, however, that nothing herein shall prohibit (i) critical
communications between you and the Company or Company Parties during the Initial
Term and any Renewal Term and in connection with your employment or (ii) you or
any Company Party from disclosing truthful information if legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process).  For
purposes of this Agreement, the term “Company Parties” shall mean the executive
officers and designated spokespersons of the Company.


4.8            Severability.  If any of the restrictions in this Section 4
should for any reason whatsoever be declared invalid, the validity or
enforceability of the remainder of this Agreement shall not be adversely
affected thereby.


4.9            Equitable Relief.  (a)  You acknowledge that your services to the
Company are of a unique character that gives them a special value to the
Company.  You further recognize that any violation of the restrictions in this
Section 4 may give rise to losses or damages for which the Company cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to the Company.  Accordingly, you
agree that, in addition to any other remedy that the Company may have at law or
in equity, the Company shall be entitled to injunctive relief to restrain any
violation by you of the restrictions in this Section 4.


(b)            In addition, the Company recognizes that any violation of the
restrictions in Section 4.7(b) may give rise to losses or damages for which you
cannot be reasonably or adequately compensated in an action at law and that such
violation may result in irreparable and continuing harm to you.  Accordingly,
the Company agrees that, in addition to any other remedy that you may have at
law or in equity, you shall be entitled to injunctive relief to restrain any
violation by the Company of the restrictions in Section 4.7(b).


4.10            Reasonableness.  You acknowledge that the limitations and
obligations contained in this Section 4 are, individually and in the aggregate,
reasonable and properly required by the Company and that in the event that any
such limitations are found to be unreasonable and unenforceable, you shall
submit to such limitations and/or obligations in such form as a court of
competent jurisdiction shall determine.


4.11            Governmental Agencies. Notwithstanding any provision of this
Agreement to the contrary, this Agreement is not intended to, and shall not,
limit or restrict you from:  (a) filing and, as provided for under Section 21F
of the Securities Exchange Act of 1934, maintaining the confidentiality of a
claim with a government agency that is responsible for enforcing a law; (b)
providing Confidential Information (as defined in Section 4.3(a)) to the extent
required by law or legal process or permitted by Section 21F of the Securities
Exchange Act of 1934; (c) cooperating, participating or assisting in any
government or regulatory entity investigation or proceeding; or (d) receiving an
award for information provided to any government agency that is responsible for
enforcing the law.


5.            Indemnification.  You shall be indemnified by the Company, as an
officer of the Company and its affiliates, against all actions, suits, claims,
legal proceedings and the like to the fullest extent permitted by law, including
advancement of expenses, partial indemnification, indemnification following the
termination of this Agreement, indemnification of your estate and similar
matters.  For purposes of this Agreement, such indemnification shall extend to,
to the fullest extent permitted by law, legal fees, costs, expenses, judgments,
settlements, claim resolution payments, arbitration fees, arbitrator fees,
mediation fees, negotiation fees and hold harmless obligations.
 
 
7

--------------------------------------------------------------------------------


 
6.            Miscellaneous.


6.1            Entire Agreement.  This Agreement constitutes the entire
agreement between you and the Company with respect to the terms and conditions
of your employment by the Company and supersedes all prior agreements,
understandings and arrangements, oral or written, between you and the Company
with respect to the subject matter hereof.


6.2            Binding Effect; Benefits.  This Agreement shall inure to the
benefit of and shall be binding upon you and the Company and our respective
heirs, legal representatives, successors and assigns.


6.3            Amendments and Waivers.  This Agreement may not be amended or
modified except by an instrument or instruments in writing signed by both
parties to this Agreement.  Electronic communications, even if receipt is
acknowledged, shall not constitute an amendment or modification of this
Agreement.


6.4            Assignment.  Neither this Agreement nor any rights or obligations
that either party may have by reason of this Agreement shall be assignable by
either party without the prior written consent of the other party.


6.5            Notices.  Any notice that may or must be given under this
Agreement shall be in writing and shall be personally delivered or sent by
certified or registered mail, postage prepaid, or reputable overnight courier,
addressed to you (with a copy to your legal counsel, Brian J. MacDonough, Sherin
and Lodgen LLP, 101 Federal Street, Boston, MA 02110), or to the Company at 122
Fifth Avenue, New York, NY 10011 to the attention of the Vice President for
Human Resources for the Company (with a copy to the General Counsel for the
Company), or to such other address as you or the Company, as the case may be,
may designate in writing in accordance with the provisions of this section.


6.6            Section and Other Headings; Other.  The section and other
headings contained in this Agreement are for reference purposes only and are not
deemed to be a part of this Agreement or to affect the meaning and
interpretation of this Agreement.  For purposes of this Agreement, the term
“including” shall mean “including, without limitation.”


6.7            Governing Law.  This Agreement shall be construed (both as to
validity and performance) and enforced in accordance with and governed by the
laws of the State of New York applicable to agreements made and to be performed
wholly within the State of New York, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.  Except as provided in Section
6.9, exclusive jurisdiction for all disputes or claims arising under or in
connection with this Agreement, and any and all claims by or against you
relating to your employment with the Company, shall lie in any Federal or state
court located within the County of New York.


6.8            Survival of Rights and Obligations.  All rights and obligations
arising hereunder shall continue to have full force and effect after the
termination of this Agreement unless otherwise provided herein to the extent
necessary to preserve the intended benefits of such provisions.  If any section
of this Agreement is determined to be void, voidable or unenforceable, it shall
have no effect on the remainder of this Agreement, which shall remain in full
force and effect, and the provisions so held invalid or unenforceable shall be
deemed modified as to give such provisions the maximum effect permitted by
applicable law.


6.9            Jurisdiction.  (a)  Each party irrevocably agrees that any legal
action, suit or proceeding against it arising out of or in connection with this
Agreement (whether for breach of contract, tortious conduct or otherwise) shall
be brought exclusively in the United States District Court for the state of New
York or, if such court does not have subject matter jurisdiction, the state
courts of New York located in New York County, and hereby irrevocably accepts
and submits to the exclusive jurisdiction and venue of the aforesaid courts in
personam, with respect to any such action, suit or proceeding.  The parties
hereby waive, to the fullest extent permitted by applicable law, any objection
that they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in such court.  The parties
agree not to commence any action arising out of or relating to this Agreement in
a forum other than the forum described in this Section 6.9(a).
 
 
8

--------------------------------------------------------------------------------


 
(b)            Each party hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement.  Each party (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 6.9(b).


6.10            Section 409A of the Code.  It is intended that the provisions of
this Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code. 
If, at the time of your separation from service (within the meaning of Section
409A of the Code), (a) you shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (b) the Company shall make a good faith
determination that an amount payable under this Agreement or any other plan,
policy, arrangement or agreement of or with the Company (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”)
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay any
such amount on the otherwise scheduled payment date but shall instead accumulate
such amount and pay it, without interest, on the earlier of the first day of the
seventh month following such separation from service or your death.  Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to or for your benefit under any
Company Plan may not be reduced by, or offset against, any amount owing by you
to the Company.  Except as specifically permitted by Section 409A of the Code,
the benefits and reimbursements provided to you under this Agreement and any
Company Plan during any calendar year shall not affect the benefits and
reimbursements to be provided to you under the relevant section of this
Agreement or Company Plan in any other calendar year, and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit and shall be provided in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case of
reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred.   Notwithstanding the preceding, the Company
makes no representations concerning the tax consequences of your participation
in this Agreement under Section 409A of the Code or any other Federal, state or
local tax law.  Your tax consequences shall depend, in part, upon the
application of relevant tax law, including Section 409A of the Code, to the
relevant facts and circumstances.  You should consult a competent and
independent tax advisor regarding the tax consequences of this Agreement.


6.11            Representations and Warranties.  You hereby represent and
warrant to the Company that (a) your execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
you are a party or by which you are bound; (b) you are not a party to or bound
by any employment agreement, noncompete agreement or confidentiality agreement
with any other person or entity that has not been disclosed to the Company prior
to the execution of this Agreement; and (c) upon the execution and delivery of
this Agreement, it shall be a valid and binding obligation, enforceable in
accordance with its terms.  You hereby acknowledge and represent that you fully
understand the terms and conditions contained herein.


6.12            Counterparts. This Agreement may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
 
9

--------------------------------------------------------------------------------

 
 
If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.


Very truly yours,


 
 
BARNES & NOBLE, INC.
 
 
 
 
 
 
By:
/s/ Len Riggio
 
 
 
Name:
Len Riggio
 
 
 
Title:
Executive Chairman
 
 
 
 
 

 

 


Accepted and Agreed to:


 
DEMOS PARNEROS
   
By:
/s/ Demos Parneros  
Name: 
Demos Parneros    







Date:  November 17, 2016
















































[Signature Page to Employment Agreement]
 
 
10

--------------------------------------------------------------------------------

 
EXHIBIT A
 
GENERAL RELEASE AND WAIVER


1.            Demos Parneros (“Employee”) hereby acknowledges and agrees that
Employee’s employment with Barnes & Noble, Inc. (the “Company”) terminated on
__________, 20__ (the “Termination Date”).


2.            Employee acknowledges and agrees that Employee’s executing this
General Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 3.9 of the employment letter agreement, dated as of
November 17, 2016, between Employee and the Company (such agreement referred to
herein as the “Employment Agreement” and such payments and benefits collectively
referred to herein as the “Separation Benefit”), that the Separation Benefit is
adequate consideration for this Release, and that any monetary or other benefits
that, prior to the execution of this Release, Employee may have earned or
accrued, or to which Employee may have been entitled, have been paid or such
payments or benefits have been released, waived or settled by Releasor (as
defined below) except as expressly provided in this Release.


3.            (a)            THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER
OF ALL EXISTING AND POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND
ENTITY INCLUDED WITHIN THE DESCRIPTION BELOW OF “RELEASEE.”  BEFORE EMPLOYEE
SIGNS THIS RELEASE, EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE
THAT EMPLOYEE UNDERSTANDS IT FULLY.


   (b)            In consideration of Employee’s receipt and acceptance of the
Separation Benefit from the Company, and on behalf of the Company and each
Releasee (as defined below), Employee, on Employee’s behalf and on behalf of
Employee’s heirs, executors, administrators, successors and assigns
(collectively, “Releasor”), hereby irrevocably, unconditionally and generally
releases the Company, its current and former officers, directors, shareholders,
trustees, parents, members, managers, affiliates, subsidiaries, branches,
divisions, benefit plans, agents, attorneys, advisors, counselors and employees,
and the current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any State in
which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law and the New York City Human Rights Law, and all
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes, orders, laws, ordinances, regulations or the like; (iii)
any waivable rights and/or claims relating to wages and hours, including under
state or local labor or wage payment laws; (iv) any rights and/or claims to
benefits that Employee may have or become entitled to receive under any
severance, termination, change of control, bonus or similar policy, plan,
program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement between
Employee and the Company; (v) any rights and/or claims that Employee may have to
receive any equity in the Company (whether restricted or unrestricted) in the
future; and (vi) any rights and/or claims for attorneys’ fees.  Employee agrees
not to challenge or contest the reasonableness, validity or enforceability of
this Release.

 
11

--------------------------------------------------------------------------------

 
 
(c)            Notwithstanding the foregoing, Employee does not release any
Releasee from any of the following rights and/or claims:  (i) any rights and/or
claims Employee may have that arise after the date Employee signs this Release;
(ii) any rights and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; or (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.


4.            Nothing in or about this Release prohibits Employee from:  (i)
filing and, as provided for under Section 21F of the Securities Exchange Act of
1934, maintaining the confidentiality of a claim with a government agency that
is responsible for enforcing a law; (ii) providing Confidential Information (as
defined in Section 4.3(a) of the Employment Agreement) to the extent required by
law or legal process or permitted by Section 21F of the Securities Exchange Act
of 1934; (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding; or (iv) receiving an award for
information provided to any government agency that is responsible for enforcing
the law.


5.            Employee represents and warrants that Employee has not filed or
commenced any complaints, claims, actions or proceedings of any kind against any
Releasee with any Federal, state or local court or any administrative,
regulatory or arbitration agency or body.  Employee hereby waives any right to,
and agrees not to, seek reinstatement or employment of any kind with any
Releasee and, without waiver by any Releasee of the foregoing, the existence of
this Release shall be a valid, nondiscriminatory basis for rejecting any such
application or, in the event Employee obtains such employment, for terminating
such employment.  This Release and the Separation Benefit are not intended to
be, shall not be construed as and are not, an admission or concession by any
Releasee of any wrongdoing or illegal or actionable acts or omissions.


6.            (a)            Employee hereby represents and agrees that Employee
shall keep confidential and not disclose orally or in writing, to any person,
except as may be required by law, any and all information concerning the
existence or terms of this Release and the amount of any payments made
hereunder.  Employee further agrees that, except as shall be required by law,
Employee shall keep confidential and not disclose orally or in writing, directly
or indirectly, to any person (except Employee’s immediate family, attorneys and
accountant), any and all information concerning any facts, claims or assertions
relating or referring to any experiences of Employee or treatment Employee
received by or on behalf of any Releasee through the date of this Release.
 
(b)            If Employee is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any information covered by
Section 6(a), Employee shall promptly notify the Company of such request or
requirement so that the Company may seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the agency or other person receiving the
disclosure, or, in the discretion of the Company, to waive compliance with the
provisions of this Release.  Employee shall use reasonable efforts, in
cooperation with the Company or otherwise, to avoid or minimize the required
disclosure and/or to obtain such protective order or other relief.  If, in the
absence of a protective order or the receipt of a waiver hereunder, Employee is
compelled to disclose such information or else stand liable for contempt or
suffer other sanction, censure or penalty, Employee shall disclose only so much
of such information to the party compelling disclosure as he believes in good
faith on the basis of advice of counsel is required by law, and Employee shall
give the Company prior notice of such information he believes he is required to
disclose.  Notwithstanding the foregoing, pursuant to the Defend Trade Secrets
Act of 2016, Employee understands that:  An individual may not be held
criminally or civilly liable under any Federal or state trade secret law for the
disclosure of a trade secret that:  (i) is made (a) in confidence to a Federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (b) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding.  Further, Employee
understands that an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual:  (i) files any document containing the trade
secret under seal; and (ii) does not disclose the trade secret, except pursuant
to court order.
 
 
12

--------------------------------------------------------------------------------


 
7.            (a)            Employee shall not make, either directly or by or
through another person, any oral or written negative, disparaging or adverse
statements or representations of or concerning any Releasee.


                (b)            Without limitation to the survival of any other
terms of the Employment Agreement subsequent to the end of Employee’s
employment, the expiration or termination of the Employment Agreement, and/or
the execution and effectiveness of this Release, Employee and the Company
expressly acknowledge that the terms of Sections 4 and 5 of the Employment
Agreement survive and shall be in full force and effect as provided in the
Employment Agreement.


8.            The covenants, representations and acknowledgments made by
Employee in this Release shall continue to have full force and effect after the
execution and effectiveness of this Release and the delivery of the Separation
Benefit, and this Release shall inure to the benefit of each Releasee, and the
successors and assigns of each of them, to the extent necessary to preserve the
intended benefits of such provisions.  If any section of this Release is
determined to be void, voidable or unenforceable, it shall have no effect on the
remainder of this Release, which shall remain in full force and effect, and the
provisions so held invalid or unenforceable shall be deemed modified as to give
such provisions the maximum effect permitted by applicable law.  Without
limitation to Section 3.9 of the Employment Agreement, the Company shall be
excused and released from any obligation to make payment of the Separation
Benefit, and Employee may be obligated to return to the Company the Separation
Benefit, in the event that Employee is found to have (a) made a material
misstatement in any term, condition, covenant, representation or acknowledgment
in this Release or (b) committed or commits a material breach of any term,
condition or covenant in this Release, as determined by a court of competent
jurisdiction .


9.            This Release and the Employment Agreement constitute the sole and
complete agreement between the parties with respect to the matters set forth
therein and supersedes all prior agreements, understandings and arrangements,
oral or written, between Employee and the Company with respect to the subject
matter thereof.  This Release may not be amended or modified except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought.  Either party may,
by an instrument in writing, waive compliance by the other party with any term
or provision of this Release to be performed or complied with by such other
party.


10.            With respect to any claims or disputes under or in connection
with this Release or any claims released under Section 3 of this Release,
Employee and the Company hereby acknowledge and agree that Sections 6.7 and 6.9
of the Employment Agreement shall govern.  Employee acknowledges that a breach
of the provisions of this Release may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law,
and that such violation may result in irreparable and continuing harm to the
Company.  Accordingly, Employee agrees that, in addition to any other remedy
that the Company may have at law or in equity, the Company may  be entitled to
seek equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief.  No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.


11.            Employee agrees and acknowledges that (a) Employee has had an
adequate opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.
 
 
13

--------------------------------------------------------------------------------

 
 
12.            By executing this Release, Releasor acknowledges that (a)
Employee has been advised by the Company to consult with an attorney before
executing this Release; (b) Employee was provided adequate time (i.e., at least
21 days) to review this Release and to consider whether to sign this Release;
and (c) Employee has been advised that Employee has 7 days following execution
to revoke this Release (“Revocation Period”).  Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release.  Employee agrees that
any revocation shall be made in writing and delivered to ____________, Vice
President, Human Resources, Barnes & Noble, Inc., 122 Fifth Avenue, NY, NY
10011.  Employee acknowledges that revocation of this Release shall result in
the Company’s not having an obligation to pay the Separation Benefit.



            Signature:   
 
  Date
 
   
 Demos Parneros
   
 
   
 
   
 
 




14

--------------------------------------------------------------------------------

 

